Title: To Alexander Hamilton from Tench Coxe, 20 December 1794
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department,Revenue-office, Decemr. 20th 1794
Sir,
I believe it will be found on Inspection that the northwestern Territory does not extend easterly further than the western Bank of the River Ohio. Consequently the officers of Inspection in the 2d. Survey of the district of Ohio (St. Clairs Governt.) cannot make seizures upon that River. This may be remedied by extending the said 2d. Survey by an act of the President, so as to include the Ohio. It will be well also, that the officers in Virginia and Kentucky have a similar power to act on the River, and it may be a matter of some difficulty to adjust it so as to include the River in both Districts.
The revenue laws of the Union contemplate federal and state courts—are the courts of the two territories, absolutely and strictly of either quality? There is no Marshall of the United States in either Territory, and the Inspector I observe is the Sheriff in St. Clairs Government.
I communicate these Ideas for consideration.
I have the honor to be, Sir   Your most obedient Servant,
Tench CoxeCommissr. of the revenue
The Secretaryof the Treasury
